[Cite as State ex rel. England v. Franklin Cty. Clerk's Office, 2019-Ohio-3495.]


                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT



State ex rel. Richard England,                           :

                 Relator,                                :

v.                                                       :                         No. 19AP-175

Franklin County Clerk of Courts,                        :                   (REGULAR CALENDAR)

                 Respondent.                            :




                                          D E C I S I O N

                                      Rendered on August 29, 2019


                 On brief: Richard England, pro se.

                                              IN MANDAMUS

BROWN, J.
        {¶ 1} Relator, Richard England, has filed this original action requesting this court
issue a writ of mandamus ordering respondent, Franklin County Clerk of Courts, to
provide him with certain public records.
        {¶ 2} This matter was referred to a magistrate of this court, pursuant to Civ.R. 53
and Loc.R. 13(M) of the Tenth District Court of Appeals. The magistrate issued the
attached decision, including findings of fact and conclusions of law, and recommended
this court dismiss relator's complaint for a writ of mandamus. No objections have been
filed to that decision. However, relator has filed a June 25, 2019 motion to amend writ of
mandamus.
        {¶ 3} As there have been no objections filed to the magistrate's decision, and it
contains no error of law or other defect on its face, based on an independent review of the
file, this court adopts the magistrate's decision. Therefore, we dismiss relator's complaint
No. 19AP-175                                                                             2


for a writ of mandamus. Furthermore, relator's motion to amend writ of mandamus,
being without merit, is denied.
                                                                         Action dismissed.

                          SADLER and BEATTY BLUNT, JJ., concur.

                                ____________________

                                       APPENDIX
                           IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT


The State ex rel. Richard England,            :

               Relator,                        :

v.                                             :                  No. 19AP-175

Franklin County Clerk of Courts,              :                (REGULAR CALENDAR)

               Respondent.                    :



                           MAGISTRATE'S DECISION

                                  Rendered on April 26, 2019


               Richard England, pro se.


                                    IN MANDAMUS
                               ON SUA SPONTE DISMISSAL

       {¶ 4} Relator, Richard England, has filed this original action requesting this court
issue a writ of mandamus ordering respondent, Franklin County Clerk of Courts, to
provide him with certain public records.
Findings of Fact:
       {¶ 5} 1. Relator is an inmate currently incarcerated at Madison Correctional
Institution.
No. 19AP-175                                                                                             3


         {¶ 6} 2. Relator filed this complaint on March 26, 2019. At the time he filed this
complaint, relator did file an affidavit of indigency; however, relator failed to attach
thereto an affidavit including a statement of the amount in his inmate account for each of
the preceding six months, as certified by the institutional cashier, and a statement of all
other cash and things of value owned by the inmate.


Conclusions of Law:
         {¶ 7} The magistrate recommends that this court sua sponte dismiss this action
because relator has failed to comply with the requirements of R.C. 2969.25(C).
         {¶ 8} In regard to filing fees, R.C. 2969.25(C) and 2969.22 distinguish between
paying the full amount of filing fees upon filing (referred to as "prepayment" of fees) and
paying the fees pursuant to periodic deductions from the inmate's account maintained by
the prison.1 Under R.C. 2969.25(C), an inmate who seeks waiver of prepayment on
grounds of indigency must file an affidavit that includes: (1) a statement of the amount in
the inmate's account for each of the preceding six months as certified by the institutional
cashier, and (2) a statement of all other cash and things of value owned by the inmate.
         {¶ 9} Compliance with the provisions of R.C. 2969.25 is mandatory and failure to
satisfy the statutory requirements is grounds for dismissal of the action. State ex rel.
Washington v. Ohio Adult Parole Auth., 87 Ohio St. 3d 258 (1999); State ex rel.
Zanders v. Ohio Parole Bd., 82 Ohio St. 3d 421 (1998); State ex rel. Alford v. Winters, 80
Ohio St. 3d 285 (1997).
         {¶ 10} In State ex rel. Pamer v. Collier, 108 Ohio St. 3d 492, 2006-Ohio-1507, the
Supreme Court of Ohio affirmed the judgment of the court of appeals from Medina
County which had dismissed the complaint of George D. Pamer, an inmate at Mansfield
Correctional Institution, for his failure to comply with the requirements of R.C.
2969.25(C). Specifically, the court stated:
                Pamer's cashier statement did not set forth the account
                balance for the month immediately preceding his mandamus
                complaint - August 2005. See R.C. 2969.25(C)(1), which
                requires an inmate filing a civil action against a government
                employee seeking waiver of prepayment of court filing fees to

1Under the statute, when the inmate has submitted the requisite affidavit of indigency, the clerk charges
the inmate's account for funds in excess of ten dollars. Following that payment, all income in the inmate's
account (excluding the ten dollars) is forwarded to the clerk each month until the fees are paid.
No. 19AP-175                                                                              4


                file a "statement that sets forth the balance in the inmate
                account for each of the preceding six months, as certified by
                the institutional cashier." Pamer's failure to comply with R.C.
                2969.25(C)(1) warranted dismissal of the complaint. State ex
                rel. Foster v. Belmont Cty. Court of Common Pleas, 107 Ohio
                St.3d 195, 2005-Ohio-6184, 837 N.E.2d 777, ¶ 5.
Id. at ¶ 5-7.

        {¶ 11} Likewise, in State ex rel. Ridenour v. Brunsman, 117 Ohio St. 3d 260, 2008-
Ohio-854, the Supreme Court affirmed the judgment of the Ross County Court of Appeals
which had dismissed the complaint filed by William L. Ridenour because of his failure to
comply with R.C. 2969.25(C).          In that case, Ridenour had filed a motion for
reconsideration attaching a statement setting forth his inmate account balance for the six
months preceding the filing of his complaint; however, the statement was not certified by
the institutional cashier.
                In affirming the judgment of the appellate court, the Supreme Court stated:
                "The requirements of R.C. 2969.25 are mandatory, and
                failure to comply with them subjects an inmate's action to
                dismissal." State ex rel. White v. Bechtel, 99 Ohio St. 3d 11,
                2003-Ohio-2262, 788 N.E.2d 634, ¶ 5. Ridenour failed to
                comply with R.C. 2969.25(C)(1), which requires an inmate
                filing a civil action against a government employee seeking
                waiver of prepayment of court filing fees to file with the
                complaint a "statement that sets forth the balance in the
                inmate account of the inmate for each of the preceding six
                months, as certified by the institutional cashier."

                Moreover, although Ridenour claims that the court erred in
                failing to grant him leave to amend his complaint to comply
                with R.C. 2969.25(C)(1), he never filed a motion to amend
                his complaint. Instead, he filed a motion for reconsideration,
                which was "a nullity because his mandamus action was filed
                originally in the court of appeals, rendering App.R. 26(A)
                inapplicable." State ex rel. Washington v. Crush, 106 Ohio
                St.3d 60, 2005-Ohio-3675, 831 N.E.2d 432, ¶ 5.

Id. at ¶ 5-6.

        {¶ 12} Pursuant to the above-cited authority and because relator cannot cure this
deficiency now or at a later date, it is the magistrate's decision that this court should
dismiss relator's complaint. Further, pursuant to the above-cited authority, inasmuch as
No. 19AP-175                                                                             5


relator did not prevail and did not establish indigency, this court should order relator to
pay the costs of the proceedings.

                                               /S/ MAGISTRATE
                                               STEPHANIE BISCA




                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R.
               53(D)(3)(a)(ii), unless the party timely and specifically objects
               to that factual finding or legal conclusion as required by Civ.R.
               53(D)(3)(b).